Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Ruben Love Asberry, Sr., Appellant                     Appeal from the 369th District Court of
                                                       Anderson County, Texas (Tr. Ct. No.
No. 06-19-00223-CR         v.                          369CR-16-32573). Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                           Burgess and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the bill of
costs. Therefore, we modify the trial court’s bill of costs by deleting the language stating,
“COURT APPOINTED ATTORNEY FEES MAY BE ADDED AT A LATER DATE,” and
affirm the trial court’s judgment.
       We note that the appellant, Ruben Love Asberry, Sr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MARCH 6, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk